Filed 10/22/20 P. v. Lewis CA4/2
See Concurring Opinion

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 THE PEOPLE,

          Plaintiff and Respondent,                                      E072446

 v.                                                                      (Super.Ct.No. RIF1102889)

 PAUL DIXON LEWIS,                                                       OPINION

          Defendant and Appellant.



         APPEAL from the Superior Court of Riverside County. John D. Molloy, Judge.

Dismissed.

         James M. Crawford, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, Michael Pulos and Britton B.

Lacy, Deputy Attorneys General, for Plaintiff and Respondent.




                                                             1
       Defendant and appellant Paul Dixon Lewis appeals from an order of the Riverside

County Superior Court denying his Health and Safety Code section 11361.8 1 (Prop. 64,

eff. Nov. 9, 2016) petition to reduce to a misdemeanor his conviction for possession of

marijuana. We find his claim is res judicata and dismiss his appeal.

                                     BACKGROUND

       While defendant was serving a 49-year state prison sentence on charges related to

the rape of a 15-year-old girl, correctional officers found in his possession 25 plastic

bindles of marijuana with a combined weight of 13.2 grams. In June 2012, a jury

convicted him of two felonies: unlawful possession of marijuana while in a correctional

center (Pen. Code, § 4573.6, count 1) and possession of marijuana for sale (Health & Saf.

Code, § 11359, count 2). The court imposed an indeterminate sentence of 25 years to life

on both counts but, pursuant to Penal Code section 654, stayed the sentence as to count 2.

       The Control, Regulate and Tax Adult Use of Marijuana Act, as approved by

voters, General Election, November 8, 2016 (Prop. 64), resulted in changes to the Health

and Safety Code. Those changes included making it lawful (subject to some exceptions)

for a person over the age of 21 to possess no more than 28.5 grams of unconcentrated

cannabis and reducing the penalty for possession of marijuana for sale from a minimum

two-year prison term to a maximum county jail term of six months or by a fine not to

exceed $500, or by a combination of a fine and jail term. (§§ 11359, subd. (b), 11362.1.)

A person serving a sentence for a marijuana conviction who would not have been guilty

       1 All statutory references are to the Health and Safety Code unless otherwise
indicated.

                                              2
of an offense, or would have been guilty of a lesser offense, had Proposition 64 been in

effect at the time of the offense, may petition the court that entered the judgment for a

recall or dismissal of the sentence. (§ 11361.8, subd. (a).) The sentencing court may

deny a petition upon a finding that the defendant poses an unreasonable risk of danger to

public safety. (§ 11361.8, subd. (b).)

       Proposition 64 also added subdivision (d) of Health and Safety Code section

11362.45. That subdivision provides that Health and Safety Code section 11362.1 did

not amend, repeal, affect, restrict, or preempt laws pertaining to smoking or ingesting

cannabis or cannabis products within any facility or institution under the jurisdiction of

the Department of Corrections and Rehabilitation. The issue whether Proposition 64

removed possession of marijuana in prison from the reach of Penal Code section 4573.6,

under which defendant was convicted, is currently pending in the Supreme Court in

People v. Raybon (2019) 36 Cal.App.5th 111, review granted August 21, 2019, S256978

(Raybon).

       Defendant’s first petition for resentencing pursuant to Proposition 642

       In February 2017, defendant petitioned the trial court pursuant to subdivision (b)

of section 11361.8 to reduce the sentences imposed for the 2012 felony convictions for

possession and possession for sale of marijuana while in prison. (People v. Lewis, supra,

E068789.) The petition was denied in June 2017 on the grounds that defendant would


       2 On June 15, 2020, we granted the People’s request for judicial notice of the
record and opinion in the prior appeal. (People v. Lewis (Dec. 15, 2017, E068789)
[nonpub. opn.].)

                                              3
pose an unreasonable danger to public safety in view of the three “super strikes” on his

record and the requirement that he register as a sex offender. Defendant appealed the

denial to this court. (People v. Lewis, supra, E068789.)

       Defendant’s counsel in that appeal filed a brief pursuant to People v. Wende

(1979) 25 Cal.3d 436 and Anders v. California (1967) 386 U.S. 738. Defendant filed a

supplemental brief, claiming his petition should have been granted because his

convictions for possession of marijuana in a penal institution (Pen. Code, § 4573.6) and

for possession of marijuana for sale (Health & Saf. Code, § 11359) are eligible for

Proposition 64 relief. We addressed defendant’s claim and found that the trial court

properly exercised its discretion in denying defendant the relief requested. (People v.

Lewis, supra, E068789.) We also conducted an independent review of the entire record

pursuant to People v. Kelly (2006) 40 Cal.4th 106 and found no arguable issues. (People

v. Lewis, supra, E068789.) Defendant’s petition for review was denied on February 23,

2018, and the remittitur issued on the same day.

       Defendant’s second petition for resentencing pursuant to Proposition 64

       In November 2018, defendant again petitioned for resentencing pursuant to

subdivision (b) of section 11361.8, claiming the marijuana-related convictions were no

longer felony strike offenses because of the passage of Proposition 64 and should be

reduced to misdemeanors.

       The February 7, 2019 hearing on the petition was held before a different judge

than the one who heard defendant’s 2017 section 11361.8 petition. (People v. Lewis,



                                             4
supra, E068789.) Defendant assured the court that he wished to proceed in propria

persona and made no mention of the earlier petition. After resolving defendant’s

confusion as to which count was the principal one, the court reduced to a misdemeanor

the Health and Safety Code violation (count 2). The sentence for that violation had been

stayed when the judgment was entered. As to the sentence on the principal count, the

court found possession of marijuana in a correctional center in violation of Penal Code

section 4573.6 was not transformed into a misdemeanor by Proposition 64.

       Defendant’s appeal from that decision is the one now pending before this court.

                                       DISCUSSION

       No mention of defendant’s first petition for Proposition 64 relief was made at the

hearing on his second petition or in the initial briefs submitted by the parties in this

appeal from the denial of the second petition. We asked the parties to submit

supplemental briefing to address whether, in view of our affirmance of the denial of

defendant’s request for resentencing pursuant to Proposition 64 in People v. Lewis, supra,

E068789, the principle of res judicata forecloses his challenge in this appeal of the denial

of his subsequent request for resentencing pursuant to the same proposition made in the

same case. Defendant argued that the doctrine does not apply; the People argued that it

does. We agree with the People.

       Res judicata bars the bringing of a second action between the same parties on the

same cause of action, giving conclusive effect to a former judgment in subsequent

litigation involving the same controversy. (People v. Barragan (2004) 32 Cal.4th 236,



                                               5
252 (Barragan).) Application of the doctrine requires (i) the issue or claim be identical

to a claim or issue raised in a prior proceeding, (ii) the prior proceeding must have

resulted in a final judgment on the merits, and (iii) the party against whom the doctrine

applies must have been a party (or in privity with a party) in the prior proceeding. (Id. at

pp. 252-253.)

       All three elements are present in this case. In each of his petitions, and in his

appeals from the denials of them, defendant’s argument is the same, that is, the sentences

imposed following his conviction for possession of marijuana in prison and possession of

marijuana for sale should be reduced pursuant to Proposition 64. The first denial of

defendant’s petition resulted in a final judgment on the merits. Defendant was the

moving party with respect to each petition and the appellant in each of the appeals

resulting from the denial of those petitions. Accordingly, the doctrine of res judicata

applies here. Defendant is, therefore, precluded from challenging in this court the trial

court’s denial of his November 2018 petition to reduce to a misdemeanor his conviction

for possession of marijuana in prison.

       In his supplemental briefing, defendant claims any issue of res judicata has been

forfeited because the People failed to raise the issue in the trial court and because the trial

court’s reduction of count 2 (possession of marijuana for sale) “undermine[s] any

inference that relief was presently unwarranted due to [defendant] posing any current risk

to public safety.” We are not persuaded. A reviewing court may avoid unnecessary

judicial waste by dismissing sua sponte a matter it has previously decided. (Arizona v.



                                               6
California (2000) 530 U.S. 392, 412.) And, we fail to discern how the court’s reduction

of count 2 to a misdemeanor impacts the forfeiture issue, but certain it is that the court’s

reduction of an already stayed sentence has no impact on a prior final finding in the same

case that defendant poses a risk to public safety.

       Defendant points to the recent opinion in People v. Ruiz (2020) 49 Cal.App.5th

1061 (Ruiz) in support of his claim that the doctrine of res judicata should not be applied

here. That case, which involved two separate motions to vacate the same sentence on the

grounds of inadequate advisements concerning the immigration consequences of Ruiz’s

plea, is decisively distinguishable. (Id. at pp. 1065-1066.) After Ruiz’s first motion was

denied, the Legislature amended the applicable statute to provide a new, more lenient

standard to retroactively challenge an invalid prior conviction, effectually providing a

new legal right to relief. (Id. at pp. 1066-1067.) And, the Legislature made clear its

intent for the amended statute to be applied retroactively. (Id. at p. 1067.) It was,

therefore, error for the trial court to find Ruiz was precluded from bringing a new motion

to vacate her conviction based upon the amended statute. (Id. at p. 1070.) Here, unlike in

Ruiz, there was no substantive change in the law between the defendant’s first motion and

his second one.

       Defendant also relies on Barragan in support of his claim that res judicata should

not apply to his second petition. His reliance is misplaced. In Barragan, the Supreme

Court held that, when a conviction is reversed on appeal for lack of sufficient evidence,

retrial of the defendant on the issue is not precluded by res judicata because there is no



                                              7
final decision on the merits regarding the truth of the alleged conviction. (Barragan,

supra, 32 Cal.4th at pp. 253-254.) In this case, as explained ante, when defendant

petitioned for resentencing in this case, there had already been a final decision on the

merits of his claim that he should not benefit from Proposition 64.

       Defendant is correct Barrigan acknowledged the public policy considerations

underlying the doctrine of res judicata—preservation of the judicial system’s integrity,

promotion of judicial economy, and protection of litigants from harassment by vexatious

litigation—may warrant an exception to claim preclusion if the issue presented is a

question of law rather than of fact. (Barragan, supra, 32 Cal.4th at p. 256.) Defendant is

not correct, however, that an exception is warranted here.

       Defendant argues that an exception to the res judicata doctrine is justified because

it would be inherently inequitable to dismiss his appeal before deciding the issue whether

Proposition 64 decriminalized possession of up to 28.5 grams by a person 21 years or

older who is in state prison. (See Raybon, supra, 36 Cal.App.5th 111, pending in the

Supreme Court in case No. S256978.) His theory is that it is fundamentally unfair to him

to deny his request for resentencing in view of the fact that another defendant in a future

case might prevail on the argument that in-prison marijuana possession was

decriminalized by Proposition 64. We are not persuaded. The potential difference in

outcome of the cases in that scenario is simply the way the proverbial cookie often

crumbles when a new development in the law mitigates punishment of convicted persons.

Finality of judgment is the usual and well-settled dividing line between a defendant who



                                             8
can take advantage of an ameliorative change in the law and a defendant who cannot.

(E.g., People v. McKenzie (2020) 9 Cal.5th 40, 43-44 [change in law eliminating drug

conviction enhancement applies to cases in which the sentence is not yet final]; People v.

Scott (2014) 58 Cal.4th 1415, 1419 [defendant not entitled to the benefit of the

Realignment Act if the order imposing the sentence is final]; People v. Nasalga (1996) 12

Cal.4th 784, 787, 797-798 [defendant is entitled to change in law increasing threshold

monetary amount of victim loss for charge as a felony if the judgment is not final when

change effected]; In re Estrada (1965) 63 Cal.2d 740, 745-748 [reduction in sentence for

escape from custody if done without force or violence applies only to cases not yet

final].)

                                      DISPOSITION

           The appeal is dismissed.

           NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                               RAMIREZ
                                                                                      P. J.


I concur:


CODRINGTON
                             J.




                                             9
[People v. Lewis, E072446]

       RAPHAEL, J., Concurring.

       I join today’s opinion, as I agree that res judicata prohibits defendant and appellant

Paul Dixon Lewis from litigating a petition for resentencing that he has already lost once.

       The issue he raises, however, is pending before our Supreme Court in People v.

Raybon (2019) 36 Cal.App.5th 111, pending in case number S256978 (Raybon). In the

final paragraph of today’s opinion, we determine that we will not permit this appeal to

remain pending awaiting a decision in Raybon. I agree with that, but I write separately to

state that I do not think that paragraph should be read as determining that res judicata

necessarily renders Lewis ineligible for relief, even if the Supreme Court in Raybon

concludes that Proposition 64 eliminated the felony crime of possession of marijuana in a

correctional center. On Lewis’s current petition, the trial court ruled that Proposition 64

did not do so. On his first petition, our court performed a review under People v. Wende

(1979) 25 Cal.3d 436 and stated that Lewis had no arguable issues. “Res judicata does

not apply when the proceeding in which the doctrine is invoked involves different

substantive law than the previous proceeding.” (Ronald F. v. State Department of

Developmental Services (2017) 8 Cal.App.5th 84, 93.) Res judicata, then, may not

mandate dismissal if the Supreme Court in Raybon indicates that Lewis’s principal

conviction is no longer a felony, and Lewis invokes that case in filing a new petition

pursuant to Health and Safety Code section 11361.8.
                                                                RAPHAEL

                                                                                              J.


                                             1